DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marini et al. (US Patent Number 9616785) in view of Marini et al. (US Patent Number 8376462; hereinafter Marini ‘462), Koch (US Patent Number 8356954), and/or Ohlsson (US Patent Number 2650656).  
Regarding claim 1, Marini discloses a hook assembly for an armrest of a seat, comprising: a support bracket (106); and an arm (104) extending from the support bracket, the arm including a first strut mounted to the support bracket, a second strut generally parallel to the first strut, a connecting strut extending between the first strut and the second strut, wherein the first, second, and connecting struts are configured in a U-shape (see figures); a flange (of 104 or of a member 104A) located at a top 
Regarding claim 4, Marini, modified as described above, further discloses the flange is configured to extend past an exterior panel surface of the armrest (see Figure 6 for instance).
Regarding claim 5, Marini, modified as described above, further discloses a mounting bracket (at 12 for instance) with a horizontal surface capable of supporting the flange, and, at least as modified, a keyhole opening configured to receive the keyhole protrusion, but may not disclose the particular arrangement as claimed.  Reversal and rearrangement of components require only routine skill in the art and it accordingly would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an arrangement as claimed based on normal variation because this could ensure a secure and stable connection between components. 
Regarding claims 6-9, Marini, modified as described above, further discloses a fastener located through the fastener orifice in the flange and the horizontal surface of the mounting bracket, a mounting bracket, wherein the arm includes the first keyhole protrusion, and wherein the mounting 
Regarding claims 10 and 11, Marini, modified as described above, further discloses the arm includes the first keyhole protrusion, and wherein the first keyhole protrusion extends from the first surface of the second strut in a direction away from the first strut (see figures), wherein the second horizontal surface of the flange is generally parallel to the first horizontal surface of the flange, and wherein the second horizontal surface is oriented toward the first keyhole protrusion (at least as modified based on the reference devices).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636